Title: From John Adams to Edmund Jenings, 9 June 1783
From: Adams, John
To: Jenings, Edmund


          Sir
            Paris June 9. 1783.
          I have received your Favour of June 3d.—  The Gentleman intended in it, has never once Since his last Residence here, mentioned the Subject to me, nor I to him, So that I hope it will be forgotten. I wish it may.
          I think Mr B. must have meant that you Should Send the Paper in question to me. This Intention is necessary for his own Justification or Excuse. for if he Sent it to Mr L. & to you, or communicated it to any one, without communicating it to me, that I might have an opportunity, of preventing the Mischief it was designed to do, he committed more than an Indiscretion.—
          Nothing would be more pleasing to me, than a Correspondence with Dr P, whose Principles are pure, and whose head is clear beyond any Writer of this Time: but I have little hope of Health or Leisure.
          Pray what is the System in England at this hour? Are the present Ministers united and like to endure? Is N. York to be evacuated? Is the Definitive Treaty to be Signed? Is any Thing to be done? how many more Months of our Existence are to be annihilated?
          Has the Treaty with Holland been yet printed? I have one favour to beg of, you, Sir, and that is to get into your Possession those original Letters I sent you from Paris in 1780, Some Part of which have been printed in Parkers General Advertiser in the Course of the Last Year, as Letters from a “distinquished American.” Will you be so good as to inform me whether the whole of them have been published or not.— But whether they have or not, I should be glad to get the originals into my Possession, as I have no Copy of any Part of them.— If I can get these originals and those which I wrote in Amsterdam to Mr Calkoen, I Shall be in a Condition to ballance my Books and shut up shop.— if the originals are refused you, I beg that the whole may be published, with the true dates, and then I shall know whereabout I am.— There are in those Letters So many of the Characteristicks of the Peace of 30 Nov. 1782, that Some Persons hereafter may take it in their Heads to compare them together and if any one should ever find out, that those Letters were written by the first Minister Plenipotentiary of the United states at the Peace they may possibly think those Arguments were used & enlarged on in the Negotiation & they may possibly think them of more importance, than you and I did or do. I should be glad therefore to have them in my Power or at least have them reduced to something certain and unalterable, by a compleat Publication.— I think you must see Cause to excuse my Anxiety upon this occasion.
          With great Regard, your most / obedient
          John Adams
        